Citation Nr: 0331048	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of right knee surgery with a history of relaxation 
of the ligaments and degenerative arthritis, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, 
during the pendency of the veteran's underlying claim for 
entitlement to benefits.  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in 
this case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required 
to substantiate a claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.

The RO did not provide the veteran with VCAA notice relative 
to his claim for an increased rating for his service-
connected right knee disability.  There is a VCAA-styled 
letter, dated in October 2002, that referred to what was 
required to submit a claim for service connection for a 
benefit.  The letter was inapplicable to the issue on appeal 
as the veteran is already service connected for his right 
knee disability since 1958 and is seeking an increased 
rating.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F. 3d. 
1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the veteran that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA § 5103 notice.  

The Board notes that the veteran injured his right knee 
while playing basketball in service in April 1956.  His 
service medical records (SMRs) show that x-rays at the time 
were negative.  The veteran was treated for a period of time 
and found to have a complete painless range of motion of the 
right knee in June 1956.

The veteran was noted to have residual relaxation of the 
right anterior cruciate ligament at the time of a VA 
examination in November 1958.  The veteran was granted 
service connection for a right knee disability on that basis 
in that same month and assigned a 10 percent disability 
rating that has remained in effect until the present.

The RO changed the diagnostic code used to evaluate the 
veteran's disability in the February 2001 rating decision on 
appeal.  The veteran was previously rated for the 


ligamentous laxity under Diagnostic Code 5257.  See 
38 C.F.R. § 4.71a.  Based on the results of a November 2000 
VA examination report that showed no laxity, but showed 
limitation of motion and x-ray findings of arthritis, the RO 
changed the diagnostic code to 5260 for limitation of 
flexion.  Id.  The disability rating itself remained 
unchanged.  

During the course of the current appeal the veteran 
submitted treatment records from Crittenton Hospital.  The 
records reflect surgical treatment for a meniscal tear in 
January 1987.  The veteran was noted to be seen with a 
recent history of pain and swelling of his right knee after 
cross-country and downhill skiing.  The records also noted 
his history of a right knee injury in service, 30 years 
earlier.  The impression at that time was of a meniscal tear 
and residuals of an old sprain.  There was no opinion 
linking the meniscal tear to any incident of service.

The veteran also submitted treatment records from the Mayo 
Clinic where he was evaluated in October 2001.  A magnetic 
resonance imaging (MRI) report for the right knee revealed 
macerated lateral and medial meniscal tears plus some 
retropatellar chondromalacia.  

The veteran's representative has contended that the 
additional findings, represented by the MRI results, should 
also be included in the veteran's overall disability 
evaluation.  However, there is no medical opinion of record 
that has attributed those findings to the veteran's service-
connected right knee disability.

Accordingly, the veteran's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied in accordance with the 
recent decision in Paralyzed 
Veterans of Am. v. Sec'y of 


Veterans Affairs.  See 38 C.F.R. 
§ 3.159 (2003).  The veteran should 
be specifically told of the 
information or evidence he should 
submit, if any, and of the 
information or evidence that VA 
will obtain with respect to his 
claim.  38 U.S.C.A. § 5103(a) (West 
2002).  He should also be told of 
the period for response as set 
forth in 38 U.S.C.A. § 5103(b) 
(West 2002).  

2.  The veteran should then be 
afforded a VA orthopedic 
examination to assess the current 
level of service-connected 
disability for his right knee.  The 
claims folder is to be made 
available to the examiner prior to 
examination for use in the study of 
the case.  All indicated tests and 
studies are to be performed.  The 
examiner should review the results 
of any testing prior to completion 
of the report.  The examiner should 
identify each functional debility 
legitimately experienced by the 
veteran due to service-connected 
right knee disability and describe 
the functional loss in terms that 
can be used to apply pertinent 
rating criteria, to include 
functional loss due to flare-ups, 
fatigability, incoordination, and 
pain on movements.  Any lateral 
instability should be described as 
causing slight, moderate, or severe 
impairment.

The examiner is specifically 
requested to review the veteran's 
SMRs and the records from the 
Crittenton Hospital and Mayo Clinic 
that described treatment and 
evaluation for the 


veteran's right knee disability in 
1987 and 2001, respectively.  The 
examiner is requested to provide an 
opinion as to whether it is at 
least as likely as not that the 
results of the Mayo Clinic MRI, to 
include macerated lateral and 
medial meniscal tears plus some 
retropatellar chondromalacia, are 
related to the veteran's service-
connected knee disability.  A 
complete rationale for all opinions 
should be provided.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of 
the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

